SANBORN, Circuit Judge
(dissenting). The sole purpose of the judicial construction of a contract is to ascertain the intention with which the parties made it. These parties agreed that the mortuary assessments were payable “within thirty days from the date of each notice,” and the sole .question in this case is whether they intended, not by this stipulation alone, but by the entire contract, to agree that the assessment of April I, 1899, should be payable within 30 days from the date upon the printed notice of it, which was mailed to the assured under the agreement, or within 30 days from the time when, in the ordinary course of the mail, the assured would have received this printed notice. The court below was of the opinion that the parties to this contract intended to agree that the assessment should be payable within 30 days from the date upon the printed notice, and the following considerations lead me to concur in the view taken by that court:
1. All the stipulations and parts of a contract must be read and considered together, to ascertain the true intention of the parties to it. That intention cannot be perceived by looking at a single stipulation alone. All the terms of the agreement must be taken in their ordinary, plain, and popular sense. Their natural, obvious meaning must be preferred to any curious, hidden sense which nothing but the exigency of a hard case and the ingenuity of shrewd counsel would suggest. Imperial Fire Ins. Co. v. Coos Co., 151 U. S. 452, 463, 14 Sup. Ct. 379, 38 L. Ed. 231; Fred J. Kiesel & Co. v. Sun Ins. Office of London, 88 Fed. 243, 246, 31 C. C. A. 515, 518; McGlother v. Provident Mutual Accident Ass’n, 89 Fed. 685, 687, 32 C. C. A. 318, 322; Delaware Ins. Co. v. Greer (C. C. A.) 120 Fed. 916. The by-laws of the defendant were a part of the contract. They provide that “on the first week day of the months of February, April, June, August, October and December of each year” an assessment shall be made upon all the members of the insurance company, and that “a failure to pay the assessment within 30 days from the first week day of February, April, June, August, October and December shall forfeit his membership in this association with all rights thereunder and the certificate of membership shall be null and void.” The first week day of April, 1899, was April 1st, and under *950this provision of the by-laws the time to pay the assessment made on that day expired on May i, 1899 — exactly 30 days after the date printed upon the notice which was mailed to the assured.
The by-laws further provide that “a notice addressed to a member at his post-office address as appearing upon the books of the' association shall be deemed a sufficient notice,” and that “an affidavit of or proof of addressing and mailing the same according to the usual course of business of said association, shall be taken and deemed as evidence, and shall be, constitute, and be deemed and held to be conclusive proof of due notice.” The certificate or policy reads that “a notice addressed to a member at his post-office address as appearing upon the books of the association, according to its usual course of business, shall be deemed a sufficient notice,” and that “in consideration of the statements, representations * * * and of all mortuary assessments payable at the office of the association within thirty days from the date of each notice,” the association receives the assured as a member.
It is undeniable that the “notice addressed to the member,” prescribed in the by-laws and in the certificate, is the printed paper on which the information regarding the assessment is inscribed, and not the information which that notice contains. Wby should the word “notice,” in the clause “thirty days from the date of each notice,” have a different signification? The natural inference and presumption is that the parties used this word in the same sense the third time they put it into the contract that they had used it before. Why should the simple and obvious meaning of the term “date of each notice” in the contract be discarded, and the words “the time when in the ordinary course of the mail the member ought to receive the notice mailed to him,” or words of similar import, be substituted for it? The word “date” is a word customarily used to describe the designation of time inscribed upon a written or printed paper. The word “time” is a word customarily used to describe the hour or day of the receipt of information. The date of a letter or of a notice is not the time of its receipt, or of its probable receipt. Nor is the time of a letter, if such an expression could be properly used, or the time of a receipt of a letter or of a notice, the date of the letter or notice. The words “time” and “date” are not interchangeable. The expression “thirty days from the date of each notice” is plain and clear. Its signification is obvious. It does-not even suggest the meaning 30 days from the time when, in the ordinary course of the mail, the member ought to receive the notice, and it seems t-o me that such an ingenious and far-fetched interpretation ought not to be imported into it. It is confidently insisted, without fear of successful contradiction, that the plain, obvious meaning of the clause that the mortuary assessments shall be “payable within thirty days from the date of each noticé,” and the only meaning that Would occur to 99 out of 100 persons-who should either carefully or casually read this entire contract, would be that the assessments were payable within 30 days after the date upon the printed notice that was, by the terms of the by-laws and certificate, to be addressed to the mem-
*951Nor does this view rest upon mere opinion. The undisputed _ evidence in this case presents a conclusive demonstration that this is the obvious and the only natural meaning of the clause. The insurance company perceived this meaning, understood that this was the signification of the clause, and acted upon that understanding. From the inception of the contract, in 1883, until the default, in 1899, it dated all its notices on the days on which the assessments were made, and it inserted in each of them a statement that the assessment to which it related was “to be paid within thirty days from the date of this notice.” The assured never conceived that the claüse had any other signification. He understood that it meant that the assessments must be paid within 30 days after the dates printed upon the paper notices he received. Upon that understanding, he paid all his assessments within that time, except the one in controversy. He believed that the last day for the payment of this last assessment was 30 days after the date upon the printed notice of it which he received, and, in accordance with that understanding, he attempted to pay it upon that day, but failed. Even after he had failed, it never occurred to him that this contract could have the recondite and curious signification that is now ascribed to it. On the other hand, when, on May 3, 1899, the insurance company refused to accept his tender, and notified him that it was too late, he understood that this statement was true, and conceded that he had failed to pay the assessment in the time stipulated by his contract. He made a written application on that day for reinstatement under the by-laws of the company, in which he recited that his membership and policy had expired by reason of his nonpayment of the assessment of April 1, 1899. When his counsel came to read and study this contract to prepare their cause of action, it was as plain to them as to the parties to the contract that the agreement meant that the assessment must be paid within 30 days after the date upon the printed notice, or on May 1, 1899, for they wrote to the insurance company, under date of May 24, 1899, that “on the 1st of this month the assessment or premium of Jacob Lambert on policy No. 1E337 was due and payable.” They did not claim that the agreement had the meaning they now seek to give it, but they based their claim on Lambert’s attempt to pay on May 1st, his tender on May 3d, and a waiver of compliance with the terms of the policy by the company. Nor had the new light yet dawned upon them when they filed their amended petition on June 23, 1900, upon which this case went to trial, for they made no claim in that pleading that this assessment was not required by the contract to be paid within 30 days after the date upon the printed notice, but, on the other hand, expressly averred “that the bimonthly payment, mortuary call, or assessment due on or before thirty days after the 1st day of April, 1899, was offered to be paid and tendered by said plaintiff to defendant through its agent in the city of St. Louis, Missouri.” It was not until some time after the pleadings had been closed that the ingenuity and research of counsel discovered that this contract might have some other signification than the obvious meaning which it bears upon its face, and which the parties to it had always understood it to have.
Now, the real question in this case is, what did the parties to this *952agreement intend when they made their contract? Upon what signification of this clause did their minds meet in 1883, when they executed it? It cannot be that they met upon a meaning so recondite and ingenious that it never occurred to either of them or to their counsel until after the pleadings in this case had been closed, more than 16 years after the agreement was made. It must be that they met upon the plain, ordinary, popular, and obvious sense of the words of the contract; upon the signification which the writings and acts of the parties conclusively show they adopted and acted upon for more than 16 years after the contract was signed; upon the meaning that the assessments were payable within 30 days after the date inscribed upon the printed notice addressed to the assured.
2. Where a contract is susceptible of two constructions — one which makes the different parts of it accordant, and another which makes them discordant — the former must be given, because it cannot be assumed that the parties intended to insert inconsistent provisions. Miller v. Hannibal & St. J. R. Co., 90 N. Y. 430, 433, 43 Am. Rep. 179; Barhydt v. Ellis, 45 N. Y. 107, 110; Burdon Sugar Refin. Co. v. Payne, 167 U. S. 127, 142, 17 Sup. Ct. 754, 42 L. Ed. 105. By the terms of the by-law which has been quoted, the assessment of April 1, 1899, was payable on or before 30 days from the first week day of that month, and that time expired on May 1, 1899. The notice of this assessment addressed to the member under the by-laws and the certificate was dated on April 1, 1899. The construction that the clause in the certificate, “thirty days from the date of each notice,” means ■30 days from the date on the printed notice, which was adopted by the court below, makes this clause consistent with the express provisions of the by-laws, because the first week day in April was April xst and the date of the notice was April 1, 1899. On the other hand, the interpretation given to it by the majority of this court brings this clause into unnecessary conflict with the by-laws, and makes the assessment payable at one time by the terms of the by-law, and at another by the terms of this clause of the certificate. Why should the obvious sense of the clause, which makes all the stipulations of the by-laws and certificate harmonious and certain, be discarded for the purpose of importing into the contract a curious and recondite meaning, which makes its stipulations contradictory and its meaning doubtful?
3. The meaning which the parties themselves adopted and understood to be the sense of their agreement is the actual contract of the parties, for this is the signification upon which the minds of the parties meet. In the interpretation of an agreement, a court ought not to depart from the signification which the parties themselves adopted and acted upon before any controversy arose. “If it leaves the parties to be governed by their understanding of their own language, .it, in effect, enforces the contract as actually made. That they should be so permitted to construe their own agreement accords with every principle of reason and justice.” St. Louis Gaslight Co. v. City of St. Louis, 46 Mo. 121, 128; Housekeeper Pub. Co. v. Swift, 38 C. C. A. 187, 193, 97 Fed. 290, 296; Schofield v. Bank, 38 C. C. A. 179, 182, 97 Fed. 282, 286; Topliff v. Topliff, 122 U. S. 121, 131, 7 Sup. Ct. *9531057, 30 L. Ed. 110; Chicago v. Sheldon, 9 Wall. 50, 54, 19 L. Ed. 594. The parties to this contract understood, acted, wrote, and pleaded for more than 16 years with the understanding that the clause in the certificate that mortuary assessments should be payable “within thirty days from the date of each notice” meant that they were payable within 30 days from the date printed on the paper notice addressed to the members under the by-laws and the certificate. Since this was the signification upon which their minds met when they made their agreement, and upon which they continued in unison until some time after the pleadings in this action were closed, this was the actual contract between them. The meaning of the parties to written agreements must be ascertained by the tenor of the entire writing, and not by looking at a part of it. Boardman v. Reed, 6 Pet. 328, 8 L. Ed. 415. The terms of an agreement are to be construed in the plain, obvious, and popular sense. Imperial Fire Ins. Co. v. Coos Co., 151 U. S. 463, 14 Sup. Ct. 379, 38 L. Ed. 231. A construction which makes the stipulations of a contract harmonious must be, if possible, given the preference over one which makes them contradictory. Miller v. Hannibal & St. J. R. Co., 90 N. Y. 433, 43 Am. Rep. 179. The sense in which the parties understood their contract when they made and were acting under it is the actual agreement between them, because it was upon that signification that the minds of the parties met. St. Louis Gaslight Co. v. City of St. Louis, 46 Mo. 128. Because, when the entire agreement is read'and considered together, the obvious, popular sense and meaning of the clause, “within thirty days from the date of each notice,” in this certificate, seems to me to be “within thirty days after the date upon each printed notice,” while the meaning, “within thirty days from the time when, in the ordinary course of the mail, each printed notice ought to be received by the member,” seems to be hidden, curious, and unsuggested by either a casual reading or an ordinary study of the clause, because the former interpretation makes all the provisions of the contract harmonious and consistent, while the latter makes them inconsistent and contradictory, and imports into the contract doubts and uncertainties which do not exist if its terms are given their ordinary and obvious meaning, and because the parties to the agreement themselves understood this clause in the former sense, made the contract, wrote, acted, and pleaded under it, with that understanding, for 16 years, so that this signification was the meaning, and the only meaning, upon which their minds actually met, the conclusion seems to me to be unavoidable that the court below was right in adopting this construction.
The opinion of the majority rests upon the decisions of state courts in National Mutual Benefit Ass’n v. Miller, 85 Ky. 88, 93, 2 S. W. 900; U. S. Mutual Accident Ass’n v. Mueller, 151 Ill. 254, 37 N. E. 882; Cronin v. Supreme Council Royal League (Ill.) 65 N. E. 323; Bridges v. National Union, 73 Minn. 486, 496, 76 N. W. 270, 409, 77 N. W. 411; and Wetmore v. Mutual Aid & Benevolent Ass’n, 23 La. Ann. 770; and a statement based upon these decisions in Bacon on Benefit Societies & Life Insurance, § 382. But even if these authorities were in point in the case in hand, they would be *954persuasive, only, not authoritative; and the construction given to this agreement by the majority is so abhorrent to my mind, and seems to me to be so violative of the ordinary canons of construction, that nothing less than a decision of the Supreme Court, to which we are all bound to yield assent, would seem to me to make it my duty to surrender the free exercise of my reason and judgment upon this question. It is a question of general law. The decisions of state courts, though persuasive, are not controlling in the national courts upon such a question. When a controversy over the construction of their contract arises between citizens of different states, Congress has, in its wisdom, granted to them the right to a decision of that controversy by the national courts. The very purpose of this grant was to enable the parties to secure an original investigation of the questions which the controversy presents by a federal court, and to obtain its independent judgment upon them. When the judges of the national courts fail to form independent opinions and to exercise their own judgments' upon such questions, and merely follow the decisions of the state courts, the grant of jurisdiction to the national courts will have ceased to accomplish the purpose for which it was enacted. City of Ottumwa v. City Water Supply Co. (C. C. A.) 119 Fed. 315, 325; Casserleigh v. Wood, Id. 308. When the parties to this action invoked the decision of this court upon the questions relating to the construction of their agreement, the acts of Congress gave them the right to its independent judgment and opinion, uncontrolled by the opinions of state courts, and uninfluenced by them, save as the reason, logic, and arguments they contain, and the deference always due to the opinions of judges learned in the law, may persuade. A careful reading of the opinions cited by the majority has failed to satisfy my mind that the interpretation of this contract adopted by the trial court was erroneous. There are at least two reasons why the authorities cited in the opinion of the majority are not persuasive. The first is that the controlling facts in the case at bar differ so essentially from the facts in those cases that, even if those decisions are right, they are inapplicable to the question which the court below was compelled to decide. Not one of the decisions in those cases was conditioned by either of two controlling facts which exist in this case, and which are in themselves determinative of the construction of this contract, to wit, the fact that the by-law which has been quoted contained an express stipulation that the assessment should be paid within 30 days from the first week day of April, which was exactly 30 days from the date upon the printed notice, thus clearly indicating that the meaning of the parties when they used the clause “within thirty days from the date of each notice” was within 30 days from the date upon each printed notice, and making any other construction a source of repugnancy between stipulations otherwise harmonious, and of doubt and uncertainty in a contract otherwise plain and consistent, and the fact that the parties to the agreement, when they made it, .and for 16 years thereafter, understood that the meaning of this clause was that the assessments were payable within 30 days after the date upon each printed notice, and wrote, acted, and pleaded upon that understand*955ing. Another reason why the opinions in those cases are not persuasive is that they contain no reason, argument, or discussion which convinces that the natural meaning of this clause ought to be discarded, even in the absence of the two controlling facts which have just been mentioned. The decisions of the state courts upon that single question are not uniform. The Supreme Court of Maryland in Yoe v. B. C. Howard M. A. Ass’n, 63 Md. 86, holds that, under a clause similar to that under consideration here, the assessment was payable within 30 days after the date upon the printed notice.
In view of the obvious meaning of the plain terms of the contract, the express stipulation of the by-law, which is inconsistent with any other construction, and the proved understanding of the parties themselves, there seems to me to be no escape from the conclusion that the court below gave the proper interpretation to this contract when it held that under it the assessment was payable on or before 30 days after the date upon the printed notice which was addressed to the member in accordance with the terftis of the by-laws and the certificate; and for this reason the judgment should, in my opinion, be affirmed.
There is another reason why it ought to be affirmed, even if the construction given to the clause of the contract under consideration by the majority is right. If the word “notice” in that clause means information, and not a paper notice, the assured received that information, according to the terms of his contract, on March 31, 1899. The 30 days thereafter expired on April 30, 1899, so that his tender of payment on May 3, 1899, was too late. The printed notice was mailed to the assured on March 31, 1899. The agreement of the parties was that a notice addressed to the assured at his post-office address should be deemed a sufficient notice, and that proof of addressing and mailing it should be conclusive proof of due notice. Under this agreement, the mailing is due notice or due information, and the notice is complete, or the information is given, when the paper notice is mailed. The parties had the right to agree that the mailing of the paper notice should be due notice or due information, and, as they did so agree, the mailing completed the notice. Ross v. Hawkeye Ins. Co., 83 Iowa, 586, 588, 589, 50 N. W. 47; Epstein v. Mut. Aid, etc., Ass’n, 28 La. Ann. 938; Survick v. Valley Mutual Life Ass’n (Va.) 23 S. E. 223; Reichenbach v. Ellerbe, 115 Mo. 588, 596, 22 S. W. 573; Hannum v. Waddill, 135 Mo. 153, 159, 36 S. W. 616; Forse v. Supreme Lodge Knights of Honor, 41 Mo. App. 106, 116; Borgraefe v. Knights of Honor, 22 Mo. App. 127, 141; Bacon on Benefit Societies and Life Insurance, § 381.